


Exhibit 10.5d

 

ZALE CORPORATION

2011 OMNIBUS INCENTIVE COMPENSATION PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNITS

PLAN AGREEMENT

 

 

 

 

 

 

 

 

Participant

 

Issue Date

 

Number of Units

 

Employee ID

 

Grant

 

Zale Corporation (the “Company”), on behalf of Zale Delaware, Inc. (“Zale
Delaware”), its wholly-owned subsidiary, has granted to the Participant named
above, as of the Issue Date, the above number of Restricted Stock Units, subject
to the terms and conditions set forth in this Plan Agreement and in the Zale
Corporation 2011 Omnibus Incentive Compensation Plan (the “Plan”).

 

 

 

Issue Date

 

The Issue Date for the Restricted Stock Units granted to the Participant
pursuant to this Plan Agreement shall be the date set forth above.

 

 

 

Vesting Dates, Performance Based Award

 

The Restricted Stock Units issued pursuant to this Plan Agreement shall vest
upon satisfaction of the Performance Goal set forth on Exhibit A hereto (the
“Vesting Date”).

 

 

 

Consequences of Vesting

 

Upon the Vesting Date, the Participant shall be entitled to receive one share of
the Company’s common stock, par value $.01 per share (“Common Stock”), for each
Restricted Stock Unit that vested on such Vesting Date or, in the sole
discretion of the Committee, in lieu thereof, the Company shall pay to the
Participant the Fair Market Value of such number of shares of Common Stock.
Unless the Committee has elected to make a cash payment upon the vesting of the
Restricted Stock Units reasonably promptly after the Vesting Date, the Company
shall cause to be delivered to the Participant a certificate evidencing the
shares of Common Stock issuable to the Participant upon the vesting of the
Restricted Stock Units, free of any restrictive legend other than restrictions
on transfer as a result of applicable securities laws.

 

 

 

No Dividends or Voting Rights

 

The Participant shall not be entitled to receive dividend payments with respect
to the Restricted Stock Units and shall have no voting rights with respect to
the Restricted Stock Units.

 

 

 

Restrictions on Transfer

 

No transfer of the Participant’s rights with respect to the Restricted Stock
Units, whether voluntary or involuntary, by operation of law or otherwise, shall
be permitted. Immediately upon any attempt to transfer such rights, such
Restricted Stock Units, and all of the rights related thereto, shall be
forfeited by the Participant.

 

 

 

Termination

 

In the event of the termination of a Participant’s employment with Zale
Delaware, Inc., the Restricted Stock Units granted to the Participant which have
not vested as of the date of such termination shall be void and of no further
effect.

 

--------------------------------------------------------------------------------


 

Recoupment Policy

 

Any amounts received by Participant pursuant to the Restricted Stock Units
granted in this Plan Agreement are subject to recoupment by the Company pursuant
to any policy the Company may have in place from time to time that either
(i) provides for the recoupment of compensation that was paid as a result of a
misstatement of the Company’s financial results that involved negligence, fraud
or other misconduct, or (ii) provides for recoupment of compensation as required
by securities laws or stock exchange rules.

 

 

 

No Section 83(b) Elections

 

The Participant shall not file with the Internal Revenue Service an election
under Section 83(b) of the Internal Revenue Code of 1986, as amended (i.e., an
election to include in gross income in the year of issuance of the Restricted
Stock Units the amounts specified in such Section 83(b)).

 

 

 

Confidentiality, Non-competition, Non-solicitation and Non-disparagement
Agreements

 

Participant and the Company agree to comply with the provisions of Exhibit B to
this Plan Agreement, which impose certain confidentiality, non-competition,
non-solicitation and non-disparagement obligations upon the parties hereto;
provided, however, that if there are any inconsistencies between the terms
contained in Exhibit B and Participant’s Employment Security Agreement, if
applicable, with Company, as it may be amended or replaced, the terms of the
Employment Security Agreement shall control.

 

 

 

Miscellaneous

 

Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Plan.

 

 

 

 

 

Zale Corporation

 

 

 

 

 

 

 

 

 

 

 

 

Authorized Officer

 

 

 

 

 

I hereby agree to be bound by all the terms and conditions of this Plan
Agreement and the Plan.

 

 

 

 

 

 

 

 

 

 

 

 

Participant

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Performance Goal

 

The performance-based restricted stock units will vest if at the end of any four
quarter period commencing with the four quarters ending July 31, 2013 and ending
with the four quarters ending July 31, 2015 (each such four quarter period, a
“Measurement Period”), the Company’s consolidated net income (as determined in
accordance with generally accepted accounting principles) is equal to or exceeds
$[                    ] (the “Performance Goal”).

 

The Plan Committee shall certify whether the Company has achieved the
Performance Goal with respect to any Measurement Period.  All determinations of
the Plan Committee with respect to achievement of the Performance Goal shall be
conclusive and binding upon the Company and the Participant.  If the Plan
Committee determines that the Company has not achieved the Performance Goal,
none of the Restricted Stock Units granted pursuant to this Plan Agreement shall
vest and all such Restricted Stock Units shall be void and of no further effect.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Section 1.  Confidential Information.  As Participant is an employee of the
Company in a position eligible to participate in the Plan, Participant
acknowledges that in and as a result of his or her employment with Company, he
or she will receive, make use of, acquire, have access to and/or become familiar
with various trade secrets and proprietary and confidential information of
Company and its Affiliates, including, but not limited to, processes, computer
programs, compilations of information, records, financial information, sales
reports, sales procedures, customer requirements, pricing techniques, customer
lists, methods of doing business, identities, locations, performance and
compensation levels of employees and other confidential information which are
owned by Company and/or its Affiliates and regularly used in the operation of
its business, and as to which Company and/or its Affiliates take precautions to
prevent dissemination to persons other than certain directors, officers and
employees (collectively, “Trade Secrets”).

 

Participant promises not to use in any way or disclose any of the Trade Secrets,
directly or indirectly, either during or after his or her employment by Company,
except as required in the course of his or her employment, if required in
connection with a judicial or administrative proceeding, or if the information
becomes public knowledge other than as a result of an unauthorized disclosure by
Participant.  Participant agrees that upon receipt of any subpoena, process or
other request to produce or divulge, directly or indirectly, any Trade Secrets
to any entity, agency, tribunal or person, whether received during or after the
term of Participant’s employment with Company, Participant will timely notify
and promptly provide a copy of the subpoena, process or other request to
Company. For this purpose, Participant irrevocably nominates and appoints
Company (including any attorney retained by Company), as his or her true and
lawful attorney-in-fact, to act in Participant’s name, place and stead to
perform any reasonable and prudent act that Participant might perform to defend
and protect against any disclosure of any Trade Secrets.

 

The parties agree that the above restrictions on confidentiality and disclosure
are completely severable and independent agreements supported by good and
valuable consideration and, as such, will survive the termination of this Plan
Agreement for whatever reason. The parties further agree that any invalidity or
unenforceability of any one or more of such restrictions on confidentiality and
disclosure will not render invalid or unenforceable any remaining restrictions
on confidentiality and disclosure. Additionally, should an arbitrator or court
of competent jurisdiction determine that the scope of any provision of this
Section 1 is too broad to be enforced as written, the parties intend that the
court reform the provision to such narrower scope as it determines to be
reasonable and enforceable.

 

Section 2.  Non-Competition.  As a material inducement for Company’s promise to
provide the trade secrets and proprietary and confidential information described
above and to make the grant of options to Participant as provided in this Plan
Agreement, Participant agrees that during the term of his or her employment with
Company and during the period extending one year from the date of Participant’s
termination of employment with the Company (the “Restricted Period”), he or she
will not, directly or indirectly, as an employee, consultant or otherwise,
compete with Company by providing services relating to retail or non-retail
sales of jewelry to any other person, partnership, association, corporation, or
other entity that is in a “Competing Business.” As used herein, a “Competing
Business” is any business that, in whole or in material part, in the United
States, Canada and/or Puerto Rico, (a) engages in the retail sale of jewelry,
including, but not limited to, specialty jewelry retailers and other retailers
having jewelry divisions or departments, or (b) operates as a vendor of jewelry,
including, but not limited to, as a wholesaler, manufacturer or direct importer
of jewelry.  The restrictions contained in this Section 2 will be tolled on a
day-for-day basis for each day during which Participant participates in any
activity in violation of such restrictions.

 

The parties agree that the above restrictions on competition are completely
severable and independent agreements supported by good and valuable
consideration and, as such, will survive the termination of this Plan Agreement
for whatever reason. The parties further agree that any invalidity or
unenforceability of any one or more of such restrictions on competition will not
render invalid or unenforceable any remaining restrictions on competition.
Additionally, should an arbitrator or a court of competent jurisdiction

 

--------------------------------------------------------------------------------


 

determine that the scope of any provision of this Section 2 is too broad to be
enforced as written, the parties intend that the arbitrator or court reform the
provision to such narrower scope as it determines to be reasonable and
enforceable.

 

Section 3.  Agreement Not to Solicit Employees.  Participant covenants and
agrees that during Participant’s employment with Company and thereafter during
the Restricted Period, Participant will not, on his or her own behalf or on
behalf of any other person, partnership, association, corporation, or other
entity, (a) directly, indirectly, or through a third party hire, cause to be
hired or solicit any employee of Company or its Affiliates or (b) in any manner
attempt to influence or induce any employee of Company or its Affiliates to
leave the employment of Company or its Affiliates, nor will he or she use or
disclose to any person, partnership, association, corporation or other entity
any information concerning the names and addresses of any employees of Company
or its Affiliates.  The restrictions contained in this Section 3 will be tolled
on a day-for-day basis for each day during which Participant participates in any
activity in violation of such restriction.

 

The parties agree that the above restrictions on the solicitation of employees
are completely severable and independent agreements supported by good and
valuable consideration and, as such, will survive the termination of this Plan
Agreement for whatever reason. The parties further agree that any invalidity or
unenforceability of any one or more of such restrictions on the solicitation of
employees will not render invalid or unenforceable any remaining restrictions on
the solicitation of employees. Additionally, should an arbitrator or court of
competent jurisdiction determine that the scope of any provision of this
Section 3 is too broad to be enforced as written, the parties intend that the
court reform the provision to such narrower scope as it determines to be
reasonable and enforceable.

 

Section 4.  Nondisparagement.  Participant covenants and agrees that he or she
will not make any public statements, comments, or communications in any form,
oral, written, or electronic (all of the foregoing, for purposes of this
paragraph, “Communications”), which in any way could constitute libel, slander,
or disparagement of Company, its Affiliates, its and/or their employees,
officers, and/or directors, or which may be considered to be derogatory or
detrimental to its or their good name or business.

 

Section 5.  Reasonableness of Restrictions.  Participant agrees that Participant
and Company are engaged in a highly competitive business and, due to
Participant’s position with Company and the nature of Participant’s work,
Participant’s engaging in any business that is competitive with that of Company
will cause Company great and irreparable harm.  Participant represents and
warrants that the restrains created and the time, scope and geographic area
restricted by the foregoing Sections 1, 2, 3 and 4 pertaining to confidential
information, non-competition, non-solicitation, and non-disparagement are
reasonable, that the enforcement of the restrictions contained in such Sections
would not be unduly burdensome to Participant, and that Participant will be able
to earn a reasonable living while abiding by the terms included herein. 
Participant agrees that the restraints created by the covenants in Sections 1,
2, 3 and 4 pertaining to confidential information, non-competition,
non-solicitation, and non-disparagement are not outweighed by either the
hardship to Participant or any injury likely to the public.  If any arbitrator
or court determines that any portion of this Exhibit A is invalid or
unenforceable, the remainder of this Exhibit A will not thereby be affected and
will be given full effect without regard to the invalid provisions.  If any
court construes any of the provisions of this Exhibit A, or any part thereof, to
be unreasonable because of the duration or scope of such provision, such court
will have the power to reduce the duration or scope of such provision and to
enforce such provision as so reduced.

 

--------------------------------------------------------------------------------
